MAINE	SUPREME	JUDICIAL	COURT	                                       Reporter	of	Decisions	
Decision:	 2018	ME	106	
Docket:	   Cum-17-174	
Argued:	   November	15,	2017	
Decided:	  July	26,	2018	
	
Panel:	    SAUFLEY,	C.J.,	and	MEAD,	GORMAN,	JABAR,	HJELM,	and	HUMPHREY,	JJ.	
	
	
                                  STATE	OF	MAINE	
                                           	
                                         v.	
                                           	
                                 DMITRI	L.	CANNADY	
	
	
HJELM,	J.		

      [¶1]		In	2004,	the	Secretary	of	State	mailed	a	notice	to	Dmitri	L.	Cannady’s	

last	known	address,	with	information	that	his	right	to	operate	a	motor	vehicle	

was	 about	 to	 be	 revoked.	 	 The	 letter	 was	 returned	 by	 postal	 officials	 to	 the	

Secretary	 of	 State’s	 office	 with	 a	 notice	 on	 the	 envelope	 that	 Cannady	 had	

moved	and	left	no	forwarding	address.		More	than	eleven	years	later,	Cannady	

was	 stopped	 for	 a	 traffic	 violation	 and	 subsequently	 charged	 with	 operating	

after	 habitual	 offender	 revocation	 (Class	 D),	 29-A	 M.R.S.	 §	2557-A(2)(A)	

(2017),	 and	 failing	 to	 give	 his	 correct	 name	 (Class	 E),	 17-A	 M.R.S.	 §	 15-A(2)	
2	

(2017);	 29-A	 M.R.S.	 §	 105(4)	 (2017).1	 	 After	 holding	 a	 jury-waived	 trial,	 the	

court	(Cumberland	County,	L.	Walker,	J.)	convicted	him	of	both	charges.			

         [¶2]		This	appeal	by	Cannady	calls	for	us	to	answer	the	narrow	question	

of	whether	the	statutory	requirement	of	notice	is	satisfied	where	the	Secretary	

of	State	elects	to	mail	the	notification	to	the	licensee’s	most	recent	address	on	

file	 with	 the	 Secretary	 of	 State	 pursuant	 to	 29-A	 M.R.S.	 §	 2557-A(1)(A)(4)	

(2017)	and	that	notification	is	returned	by	postal	authorities	as	undeliverable.		

We	conclude	that,	in	those	particular	circumstances,	the	statutory	notification	

process	 necessary	 for	 a	 conviction	 for	 operating	 after	 habitual	 offender	

revocation	has	not	been	satisfied.		We	therefore	vacate	the	conviction	for	that	

charge	but	affirm	the	conviction	for	failing	to	give	his	correct	name.2			

                                              I.		BACKGROUND	

         [¶3]		The	following	facts	found	by	the	court	are	supported	by	the	record,	

which	we	view	in	the	light	most	favorable	to	the	judgment.		See	State	v.	Jeskey,	

2016	ME	134,	¶¶	30,	33,	146	A.3d	127.		A	Portland	police	officer	working	the	



     1	 	 The	 State	 later	 dismissed	 the	 original	 charge	 of	 failing	 to	 give	 his	 correct	 name	 (Class	 E),	

17-A	M.R.S.	 §	 15-A(2)	(2017),	 and	 filed	 a	 substitute	 charge	 alleging	a	 different	 formulation	 of	 the	
same	offense,	29-A	M.R.S.	§	105(4)	(2017).			
     2	 	 Cannady	 also	 argues	 that	 the	 court	 erred	 by	 denying	 his	 motion	 to	 suppress	 based	 on	 its	

determination	that	the	traffic	stop	was	lawful	and	that	the	evidence	was	insufficient	to	support	the	
conviction	for	failing	to	give	his	correct	name.		Because	these	challenges	are	not	persuasive,	we	do	
not	address	them	further	and	affirm	the	conviction	for	the	latter	charge.	
                                                                                         3	

evening	shift	on	December	4,	2015,	pulled	into	a	convenience	store	parking	lot	

on	Forest	Avenue.		The	officer	observed	a	person,	later	identified	as	Cannady,	

drive	a	vehicle	out	of	the	parking	lot	without	wearing	his	seatbelt.		After	making	

a	 traffic	 stop	 for	 the	 seatbelt	 violation,	 29-A	 M.R.S.	 §	 2081(3-A)	 (2017),	 the	

officer	 asked	 Cannady	 for	 his	 name	 and	 identification	 documents.	 	 Cannady	

provided	a	false	name	and	had	difficulty	providing	an	address,	phone	number,	

and	social	security	number.		Because	the	officer	was	unable	to	verify	Cannady’s	

identity	with	the	name	Cannady	had	given,	the	officer	detained	Cannady	and	

transported	him	to	the	jail	for	fingerprinting.		A	cruiser	video	recording	shows	

that	while	en	route	to	the	jail,	Cannady	admitted	to	the	officer	that	he	was	not	

the	 person	 whose	 name	 he	 had	 provided.	 	 After	 Cannady	 identified	 himself	

correctly,	 the	 officer	 learned	 from	 the	 dispatcher	 that	 Cannady’s	 license	 had	

been	revoked	and	that	there	was	an	outstanding	warrant	for	failing	to	appear	

on	an	earlier	revocation	charge.			

      [¶4]		The	State	charged	Cannady	with	operating	after	habitual	offender	

revocation	and	failing	to	give	his	correct	name.		Cannady	entered	pleas	of	not	

guilty.		At	a	jury-waived	trial	held	in	December	of	2016,	only	the	officer	testified.		

The	 court	 admitted	 in	 evidence	 a	 certification	 from	 the	 Secretary	 of	 State’s	

office	stating	that	Cannady’s	license	had	been	revoked	as	of	the	alleged	offense	
4	

date	and	that	notice	of	that	revocation	had	been	sent	to	Cannady	in	conformity	

with	 29-A	 M.R.S.	 §	2482(1)(A)	 (2017);	 a	 notice	 of	 revocation	 dated	 July	 21,	

2004,	 addressed	 to	 Cannady	 and	 stating	 that	 his	 driver’s	 license	 or	 right	 to	

operate	will	be	revoked	for	an	indefinite	period	effective	August	5,	2004;3	and	

an	envelope	bearing	a	postmark	of	July	26,	2004,	which	had	been	returned	to	

the	Secretary	of	State	on	August	11,	2004,	with	the	notation,	“MOVED	LEFT	NO	

ADDRESS	UNABLE	TO	FORWARD	RETURN	TO	SENDER.”			

        [¶5]		At	the	close	of	the	State’s	case,	Cannady	moved	for	a	judgment	of	

acquittal	on	the	charge	of	operating	after	habitual	offender	revocation	on	the	

grounds	 that	 he	 did	 not	 have	 actual	 knowledge	 that	 his	 license	 had	 been	

revoked	and	that	the	Secretary	of	State	had	failed	to	take	appropriate	steps	to	

provide	that	notice	to	him	after	the	written	notice	of	revocation	was	returned	

as	undeliverable.		In	a	written	order,	the	court	denied	Cannady’s	motion	and	




     3	 	 The	 appendix	 filed	 by	 Cannady	 contains	 a	 copy	 of	 his	 full	 driving	 record.	 	 That	 document,	

however,	 was	 not	 offered	 in	 evidence	 at	 trial	 and	 is	 not	 contained	 in	 the	 record.	 	 The	 Rules	 of	
Appellate	Procedure	provide	that	the	“appendix	shall	not	include	any	documents	that	are	not	a	part	
of	the	trial	court	file	or	the	record	on	appeal,	other	than	a	supplement	of	legal	authorities	authorized	
in	 subdivision	 (1)	 hereof.”	 	 M.R.	 App.	 P.	 8(c)(2)	 (Tower	 2016)	 (emphasis	 added);	 see	 also	 M.R.	
App.	P.	8(g)(1)	(restyled	Rules).		

   The	 notice	 of	 revocation	 sent	 to	 Cannady	 that	 was	 admitted	 at	 trial,	 however,	 contains	 some	
limited	 information	about	 his	 motor	 vehicle	 driving	 record,	 which	 shows	 that	 his	 driver’s	 license	
expired	in	2003	and	that	he	was	convicted	in	1999,	2002,	and	2004	for	operating	after	suspension,	
thereby	 bringing	 him	 within	 the	 statutory	 definition	 of	 “habitual	 offender.”	 	 See	 29-A	M.R.S.	
§	2551-A(1)(A)(4)	(2017).			
                                                                                                            5	

found	him	guilty	of	both	charges.		At	the	sentencing	hearing,	the	court	imposed	

the	 mandatory	 minimum	 thirty-day	 jail	 term	 and	 $500	 fine	 on	 the	 charge	 of	

operating	 after	 habitual	 offender	 revocation	 and	 a	 concurrent	 seven-day	 jail	

sentence	 on	 the	 charge	 of	 failure	 to	 give	 his	 correct	 name.	 	 Cannady	 filed	 a	

timely	 notice	 of	 appeal.	 	 See	 15	 M.R.S.	 §	2115	 (2017);	 M.R.	 App.	 P.	 2(a)(3),	

(b)(2)(A)	(Tower	2016).4			

                                            II.		DISCUSSION	

	        [¶6]	 	 Cannady	 asserts	 on	 appeal	 that	 pursuant	 to	 Maine’s	 statutes	 and	

principles	 of	 due	 process—particularly	 given	 increases	 in	 the	 severity	 of	

sentences	 to	 be	 imposed	 for	 the	 crime	 of	 operating	 after	 habitual	 offender	

revocation5—the	Secretary	of	State	is	required	to	do	more	when	it	is	on	notice	

that	its	chosen	method	of	communication	was	unsuccessful	and	that	the	State	




   4		The	restyled	Maine	Rules	of	Appellate	Procedure	 do	not	apply	because	this	appeal	was	filed	

prior	to	September	1,	2017.		See	M.R.	App.	P.	1	(restyled	Rules).		
    5		 The	 current	 statute	 that	 defines	 operating	 after	 habitual	 offender	 revocation	 establishes	
mandatory	minimum	penalties	of	at	least	a	thirty-day	jail	term	and	a	$500	fine,	but,	if	aggravating	
factors	are	present,	requires	at	least	a	two-year	term	of	imprisonment	and	a	$1,000	fine	at	the	most	
severe	range.		29-A	M.R.S.	§	2557-A(2)(A),	(D)	(2017).		These	sentencing	provisions	became	effective	
in	2006.		P.L.	2005,	ch.	606,	§	A-11	(effective	Aug.	23,	2006)	(The	statute	was	also	amended	in	2009	
but	not	in	a	way	that	affects	the	substance	of	the	penalties.		See	P.L.	2009,	ch.	54,	§	5	(effective	April	22,	
2009)).		In	contrast,	the	prior	iterations	of	the	statute	established	only	the	various	classifications	of	
the	 crime	 and	 did	 not	prescribe	 any	 mandatory	 minimum	 penalties.	 	 Compare	 P.L.	 2005,	 ch.	 606,	
§	A-11,	with	P.L.	2003,	ch.	452,	§§	Q-90,	Q-91,	and	P.L.	1995,	ch.	65,	§	C-14.	
6	

is	 required	 to	 prove	 that	 the	 licensee	 has	 received	 or	 otherwise	 has	 actual	

knowledge	of	the	revocation.			

	      [¶7]	 	 We	 review	 constitutional	 challenges	 de	 novo,	 see	 State	 v.	 Jones,	

2012	ME	126,	¶	35,	55	A.3d	432,	and,	on	a	challenge	to	the	sufficiency	of	the	

evidence	to	support	a	criminal	conviction,	we	look	to	“whether	the	trier	of	fact	

could	 have	 found	 every	 element	 of	 the	 offense	 charged	 beyond	 a	 reasonable	

doubt,”	State	v.	Tayman,	2008	ME	177,	¶	4,	960	A.2d	1151.		“The	interpretation	

of	a	statute	is	a	legal	issue	we	review	de	novo.”		State	v.	Jones,	2012	ME	88,	¶	6,	

46	 A.3d	 1125.	 	 Criminal	 statutes	 are	 “‘strictly	 construed	 .	 .	 .	 to	 avoid	 absurd,	

illogical,	or	inconsistent	results.’”		Id.	(quoting	State	v.	Nastvogel,	2002	ME	97,	

¶	6,	798	A.2d	1114).		Our	purpose	in	interpreting	a	statute	is	“to	effectuate	the	

intent	of	the	Legislature,	which	is	ordinarily	gleaned	from	the	plain	language	of	

the	 statute.”	 	 State	 v.	 Kendall,	 2016	 ME	 147,	 ¶	 14,	 148	 A.3d	 1230	 (quotation	

marks	 omitted).	 	 “We	 examine	 [the]	 statutory	 language	 in	 the	 context	 of	 the	

entire	 statutory	 scheme.”	 	 Id.	 	 Only	 if	 the	 statute	 is	 ambiguous	 do	 we	 look	

beyond	the	plain	language	to	the	legislative	history.		State	v.	Legassie,	2017	ME	

202,	¶	13,	171	A.3d	589.		“A	statute	is	ambiguous	if	it	is	reasonably	susceptible	

to	 different	 interpretations.”	 	 Carrier	 v.	 Sec’y	 of	 State,	 2012	 ME	 142,	 ¶	 12,	

60	A.3d	1241	(quotation	marks	omitted).	
                                                                                       7	

      [¶8]		For	a	person	to	be	convicted	of	the	crime	of	operating	after	habitual	

offender	revocation,	the	State	must	prove	beyond	a	reasonable	doubt	that	the	

accused	operated	a	motor	vehicle	on	a	public	way	when	that	person’s	license	to	

operate	had	been	revoked.		29-A	M.R.S.	§	2557-A(1)(A)	(2017).		Additionally,	

and	central	to	the	issue	in	this	case,	the	State	must	prove	that	the	accused		

     (1)	 [h]as	 received	 written	 notice	 of	 the	 revocation	 from	 the	
            Secretary	of	State;	
     	
     (2)	 [h]as	 been	 orally	 informed	 of	 the	 revocation	 by	 a	 law	
            enforcement	officer;	
     	
     (3)			[h]as	actual	knowledge	of	the	revocation;	or	
     	
     (4)	 	 [i]s	 a	 person	 to	 whom	 written	 notice	 was	 sent	 in	 accordance	
            with	section	2482	or	former	Title	29,	section	2241,	subsection	
            4.	
     	
29-A	M.R.S.	§	2557-A(1)(A)	(emphasis	added).			

      [¶9]	 	 As	 section	 2557-A(1)(A)	 is	 structured,	 the	 first	 three	 of	 these	

alternatives	comprise	various	ways	of	providing	the	licensee	with	actual	notice,	

whereas	the	fourth	constitutes	an	attempt	to	provide	notice.		At	oral	argument,	

the	 State	 made	 explicit	 that	 it	 is	 not	 asserting	 that	 Cannady	 had	 actual	

knowledge	that	the	Secretary	of	State	had	revoked	his	license,	even	though	he	

had	been	convicted	three	times	for	operating	after	suspension,	see	supra	n.3,	

and	 provided	 incorrect	 identification	 information	 to	 the	 officer	 in	 this	 case.		
8	

Therefore,	at	issue	here	is	only	the	last	of	the	alternative	elements	prescribed	

in	section	2557-A(1)(A)(4),	which	incorporates	the	terms	of	29-A	M.R.S.	§	2482	

(2017).			

          [¶10]	 	 Section	 2482	 provides	 the	 following	 methods	 by	 which	 the	

Secretary	 of	 State	 can	 satisfy	 the	 notice	 requirement	 set	 out	 in	 section	

2557-A(1)(A)(4):	

                1. Notification	by	Secretary	of	State.		Upon	determining	that	
                   a	person	is	subject	to	license	suspension	or	revocation,	the	
                   Secretary	 of	 State	 shall	 immediately	 notify	 the	 person,	 in	
                   writing,	of	the	license	suspension	or	revocation.		The	notice:	
                	
                  A. Must	be	sent	to	the	last	name	and	address	provided	under	
                     section	1407	or,	if	the	person	has	not	applied	for	a	license,	
                     on	record	with	the	Secretary	of	State;[6]	
                   	
                  B. Must	be	sent	to	the	address	provided	in	the	report	of	the	
                     law	 enforcement	 officer	 if	 that	 address	 differs	 from	 the	
                     address	of	record;	or	
	
                   C. May	be	served	in	hand.	
          	
                  .	.	.	.		
                  	
                3. Receipt	date.		The	notice	is	deemed	received	3	days	after	
                    mailing,	unless	returned	by	postal	authorities.	
	




     6	 	 A	 licensee	 has	 thirty	 days	 by	 which	 to	 notify	 the	 Secretary	 of	 State	 of	 an	 address	 change.		

29-A	M.R.S.	§	1407	(2017).	
                                                                                          9	

29-A	 M.R.S.	 §	 2482	 (emphasis	 added).	 	 Cannady	 argues	 that	 the	 reference	 to	

“receipt”	 in	 section	 2482(3)	 means	 that	 proof	 of	 mailing	 in	 and	 of	 itself,	 and	

without	proof	of	actual	receipt,	is	not	enough	to	satisfy	the	requirements	of	this	

statute.			

       [¶11]		 As	we	discuss	below,	we	 have	held	in	several	cases	that	section	

2482	 does	 not	 require	 the	 State	 to	 prove	 that	 the	 licensee	 actually	 received	

notice	 of	 a	 license	 suspension	 or	 revocation.	 	 We	 have	 articulated	 that	

conclusion,	 however,	 in	 cases	 where	 the	 mailed	 notice	 was	 not	 returned	 by	

postal	authorities	as	undeliverable.		By	contrast,	in	this	case	we	are	called	upon	

for	the	first	time	to	address	the	question	of	whether	compliance	with	section	

2482(1)(A),	 which	 ordinarily	 requires	 only	 that	 the	 notice	 be	 mailed	 to	 the	

licensee’s	 last	 known	 address,	 is	 sufficient	 when	 that	 notice	 is	 returned	 by	

postal	 authorities	 and,	 pursuant	 to	 section	 2482(3),	 the	 licensee	 is	 therefore	

not	deemed	to	have	received	that	notice	in	that	situation.	

       [¶12]	 	 To	 address	 this	 issue,	 we	 review	 the	 evolution	 of	 Maine	 law	

applicable	to	the	notice	requirement,	and	we	then	apply	the	principles	we	glean	

from	that	review	to	the	facts	of	this	case.		
10	

A.     Maine	Law	Governing	Notice	of	License	Suspension	and	Revocation	

       [¶13]	 	 In	 State	 v.	 Kovtuschenko,	 521	 A.2d	 718	 (Me.	 1987),	 we	 first	

addressed	the	question	of	whether	a	mailed	notice	of	a	license	suspension	or	

revocation	 satisfies	 due	 process.	 	 The	 defendant	 asserted	 that,	 as	 a	

constitutional	matter,	he	could	not	be	convicted	of	operating	with	a	suspended	

license	 unless	 the	 State	 proved	 that	 he	 had	 actual	 knowledge	 of	 the	

suspension.7	 	 Id.	 at	 718-19.	 	 At	 trial,	 the	 court	 admitted	 evidence	 that	 the	

defendant	 had	 not	 received	 the	 notice	 for	 the	 sole	 purpose	 of	 rebutting	 the	

State’s	 evidence	 that	 the	 notice	 had	 been	 mailed.	 	 Id.	 at	 719.	 	 The	 court	




   7		The	operating	after	suspension	statute	applicable	in	State	v.	Kovtuschenko,	521	A.2d	718,	718	

(Me.	1987),	provided	in	relevant	part,		

             1.	 	 Offense;	 penalty.	 No	 person	 may	 operate	 a	 motor	 vehicle	 on	 any	 public	
       highway	of	this	State	at	a	time	when	his	license	.	.	.	has	been	suspended	or	revoked	
       .	.	.	when	that	person:		

               .	.	.	.	

               D.	Is	a	person	to	whom	written	notice	was	sent	by	ordinary	mail	at	the	last	
               known	address	shown	by	the	records	maintained	by	the	Secretary	of	State.	

29	M.R.S.A.	§	2184(1)(D)	(Supp.	1983).		That	statute	did	not	contain	or	make	reference	to	receipt	of	
the	notice,	as	29-A	M.R.S.	§	2482(3)	(2017)	now	does.		See	supra	¶	10.	
                                                                                          11	

ultimately	 found	 that,	 despite	 evidence	 of	 non-receipt,	 the	 State	 proved	 “the	

essential	element	of	mailing.”		Id.	

       [¶14]		Affirming	the	conviction	on	appeal,	we	explained	the	reason	why	

the	State	was	required	to	prove	only	that	the	notice	had	been	mailed	and	not	

actually	received:		

             It	 has	 long	 been	 the	 law	 in	 this	 jurisdiction	 that	 proof	 of	
       mailing	 raises	 a	 presumption	 of	 receipt.	 	 Undoubtedly	 the	
       Legislature	had	this	history	in	mind	along	with	the	administrative	
       convenience	 of	 this	 system,	 and	 above	 all	 with	 its	 concern	 that	
       presumptively	 dangerous	 operators	 must	 be	 removed	 from	
       Maine’s	highways	.	.	.	.	
       	
Id.	 (emphasis	 added)	 (citations	 omitted);	 see	 also	 Field	 &	 Murray,	 Maine	

Evidence	 §	 301.2	 at	 64	 (6th	 ed.	 2007)	 (“[A]	 [l]etter	 deposited	 in	 the	 mail	

properly	 addressed	 and	 stamped	 is	 presumed	 to	 have	 been	 received.”).	 	 We	

concluded	that	the	State	was	not	required	to	prove	that	Kovtuschenko	actually	

received	 the	 notice	 because	 “mail	 addressed	 to	 a	 licensee	 at	 the	 address	 he	

himself	supplied	is	reasonably	calculated	to	reach	him	and	apprise	him	of	the	

Secretary’s	 action.	 	 Thus,	 it	 accords	 this	 Defendant	 all	 the	 process	 that	 is	 his	

due.	.	 .	 .	 [T]he	 counterpart	 provision	 of	 the	 federal	 constitution	 imposes	 no	

more	 rigorous	 requirement	 of	 due	 process.”	 	 Kovtuschenko,	 521	 A.2d	 at	 719	

(citations	 omitted)	 (citing	 Mennonite	 Bd.	 of	 Missions	 v.	 Adams,	 462	 U.S.	 791,	
12	

799-800	(1983);	Mullane	v.	Cent.	Hanover	Bank	&	Trust	Co.,	339	U.S.	306,	314-15	

(1950)).			

       [¶15]	 	 Importantly	 for	 the	 present	 case,	 the	 core	 of	 the	 analysis	 in	

Kovtuschenko	is	the	connection	we	drew	between	mailing	and	receipt:	proof	of	

mailing	is	material,	not	for	its	own	sake,	but	because	mailing	to	the	licensee’s	

last	known	address	creates	some	expectation	that	the	addressee	received	the	

mailed	notice,	although	the	State	need	not	go	so	far	as	to	prove	actual	receipt.		

Id.	

       [¶16]		Our	next	opinion	that	offered	a	meaningful	discussion	of	the	notice	

requirement	 was	 State	 v.	 Lamarre,	 553	 A.2d	 1260	 (Me.	 1989).	 	 In	 two	 trials	

involving	charges	of	operating	after	suspension,	Lamarre	presented	evidence	

that	 he	 did	 not	 receive	 the	 mailed	 suspension	 notice	 because	 he	 actually	

received	his	mail	at	a	post	office	box	rather	than	at	the	street	address	he	had	

provided	to	the	Secretary	of	State.		Id.	at	1261-62.		As	in	Kovtuschenko,	the	trial	

court	 in	 Lamarre	 admitted	 evidence	 of	 non-receipt	 only	 to	 refute	 the	 State’s	

evidence	that	the	notice	had	been	mailed.		Id.	at	1262.		On	appeal	following	his	

convictions,	 Lamarre	 asserted	 that	 the	 operating	 after	 suspension	 or	

revocation	statute,	29	M.R.S.A.	§	2184	(Supp.	1987),	which	was	materially	the	
                                                                                         13	

same	 as	 the	 statute	 at	 issue	 in	 Kovtuschenko,8	 created	 an	 unconstitutional	

presumption	that	the	licensee	received	the	notice	of	suspension	based	on	proof	

that	 the	 Secretary	 of	 State	 mailed	 that	 notice	 to	 the	 licensee’s	 last	 known	

address.	 	 Lamarre,	 553	 A.2d	 at	 1262.	 	 We	 rejected	 Lamarre’s	 constitutional	

challenge,	stating	that	“section	2184	creates	no	presumption	of	receipt,	nor	is	

the	 State	 required	 to	 prove	 receipt,”	 because	 notice	 mailed	 to	 the	 address	

provided	 by	 the	 licensee	 is	 “‘reasonably	 calculated’”	 to	 reach	 him	 or	 her.	 	 Id.	

(quoting	Kovtuschenko,	521	A.2d	at	719).		

       [¶17]	 	 In	 1989,	 after	 we	 issued	 our	 opinion	 in	 Lamarre—where	 we	

disclaimed	 any	 statutory	 presumption	 of	 receipt	 based	 on	 mailing—the	

Legislature	 explicitly	 created	 a	 receipt	 provision	 in	 the	 statute	 applicable	 to	

provisional	licenses	by	adding	the	following	language:	“The	notice	is	deemed	

received	5	days	after	mailing,	unless	returned	by	postal	authorities.”		P.L.	1989,	

ch.	 866,	 §	 B-20	 (effective	 April	 19,	 1990)	 (codified	 at	 29-A	M.R.S.A.	

§	2241-G(2)(F)(2)	(Supp.	1990))	(emphasis	added);	see	also	Blier	v.	Inhabitants	

of	Town	of	Fort	Kent,	273	A.2d	732,	734	(Me.	1971)	(“It	is	to	be	presumed	the	

Legislature	 enacted	 [the	 statute]	 with	 a	 full	 knowledge	 of	 the	 existing	




  8		Compare	P.L.	1987,	ch.	791,	§	25,	with	P.L.	1981,	ch.	679,	§	43.	
14	

conditions	 of	 the	 common	 law	 and	 of	 statutes	 with	 respect	 to	 the	

subject-matter.”	(quotation	marks	omitted)).			

       [¶18]	 	 When	 the	 motor	 vehicle	 code	 was	 recodified	 in	 1993,	 that	

statutory	reference	to	receipt	was	added	to	statutes	governing	operating	after	

suspension	 or	 revocation,	 including	 the	 statute	 at	 issue	 in	 this	 case.	 	 See	 P.L.	

1993,	ch.	683,	§§	A-1,	2	(effective	Jan.	1,	1995)	(repealed	and	replaced	Title	29	

of	 the	 Maine	 Revised	 Statutes	 Annotated).	 	 This	 language	 remains	 in	 effect	

today,	except	that	the	statute	now	provides	a	more	immediate	date	of	receipt,	

so	 that	 “notice	 is	 deemed	 received	 3	 days	 after	 mailing,	 unless	 returned	 by	

postal	authorities.”		29-A	M.R.S.	§	2482(3).		

       [¶19]	 	 This	 was	 followed	 five	 years	 later	 by	 our	 decision	 in	 State	 v.	

Tayman,	2008	ME	177,	¶¶	1,	4,	960	A.2d	1151,	where	the	defendant	appealed	

his	 conviction	 of	 operating	 after	 suspension	 by	 arguing	 in	 part	 that	 the	

Secretary	of	State’s	suspension	notice,	sent	by	regular	mail,	was	insufficient.		At	

trial,	“the	State	presented	prima	facie	evidence”	of	that	mailing,9	and	“Tayman	

offered	 nothing	 at	 trial	 to	 rebut	 the	 State’s	 proof”	 or	 “allege[d]	 any	 specific	

infirmity	 with	 the	 mailing	 procedure.”	 	 Id.	 ¶	 9.	 	 Affirming	 the	 conviction,	 we	


  9		This	evidence	included	a	certificate	issued	by	the	Secretary	of	State,	which	stated	that	the	notice	

was	sent	in	accordance	with	statutory	requirements.		State	v.	Tayman,	2008	ME	177,	¶	3,	960	A.2d	
1151.	
                                                                                      15	

observed	that	the	State	presented	evidence	that	the	notice	process	used	by	the	

Secretary	of	State	met	the	statutory	requirements,	id.	¶	8,	which	would	mean	

that	the	notice	had	been	mailed	to	Tayman’s	last	known	address,	id.	¶	6.		We	

stated	 again	 “that	 proof	 of	 mailing	 of	 notice,	 rather	 than	 of	 actual	 receipt,	

satisfied	both	statutory	and	due	process	requirements,”	and	that	“the	State	is	

not	 required	 to	 prove	 receipt.”	 	 Id.	 ¶	 7	 (citing	 Lamarre,	 553	 A.2d	 at	 1262;	

Kovtuschenko,	 521	 A.2d	 at	 719).	 	 We	 therefore	 concluded	 that	 the	 State’s	

“unrebutted”	evidence	of	mailing	allowed	the	court	to	rationally	find	that	the	

State	had	proved	notice	beyond	a	reasonable	doubt.		Id.	¶	9.			

      [¶20]		This	review	of	Maine	law	governing	the	sufficiency	of	notice	of	a	

license	suspension	or	revocation	frames	the	issue	 presented	in	this	case:	are	

the	requirements	of	sections	2557-A(1)(A)(4)	and	2482(1)(A)	 met	when	the	

State	elects	to	prove	notice	of	a	license	revocation	with	evidence	of	mailing	but	

that	notice	is	returned	by	postal	officials	to	the	Secretary	of	State’s	office?			

      [¶21]		It	is	evident	from	section	 2482	and	 applicable	case	law	that	the	

requirement	 of	 notice	 of	 a	 license	 suspension	 or	 revocation	 is	 not	 always	

satisfied	with	bare	 proof	that	the	 notice	was	 mailed.	 	Rather,	our	case	law	is	

rooted	 in	 Kovtuschenko,	 521	 A.2d	 at	 719,	 where	 we	 explained	 that	 mailing,	

particularly	 to	 an	 address	 provided	 by	 the	 licensee,	 creates	 a	 reasonable	
16	

expectation	that	the	licensee	will	receive	that	notice.		This	principle	is	solidified	

in	the	explicit	codification	of	the	receipt	provision	contained	in	section	2482(3),	

where	the	Legislature	articulated	that	“notice	is	deemed	received	3	days	after	

mailing”	unless	that	notice	is	“returned	by	postal	authorities.”		Were	the	statute	

applied	 so	 that	 the	 act	 of	 mailing	 by	 itself	 is	 sufficient	 when	 the	 notice	 is	

returned	by	postal	officials,	section	2482(3)	would	be	rendered	meaningless	in	

contravention	of	the	principle	of	construction	that	statutory	language	may	not	

“be	treated	 as	surplusage	if	a	reasonable	construction	 applying	meaning	and	

force	is	otherwise	possible.”		State	v.	Lowden,	2014	ME	29,	¶	14,	87	A.3d	694	

(quotation	marks	omitted);	see	also	State	v.	Day,	2000	ME	192,	¶	5,	760	A.2d	

1039	(“A	criminal	statute	must	be	strictly	construed.”).			

       [¶22]		Furthermore,	the	connection	between	proof	of	mailing	and	some	

expectation	of	receipt	is	supported	by	the	notice	requirements	enumerated	by	

section	2557-A(1)(A).		As	noted	above,	see	supra	¶¶	8-9,	the	first	three	methods	

by	which	the	State	can	prove	the	element	of	notice	are	with	evidence	that	the	

licensee	received	some	form	of	actual	notice	of	the	administrative	action	taken	

against	his	or	her	license.		See	29-A	M.R.S.	§	2557-A(1)(A)(1)-(3).		In	contrast,	

although	the	fourth	method	nominally	requires	only	proof	of	the	mailing	itself,	

id.	§	2557-A(1)(A)(4),	that	mailed	notice	is	deemed	to	be	received	unless	postal	
                                                                                      17	

authorities	return	the	notice	as	undelivered	to	the	Secretary	of	State’s	office,	id.	

§	2482(3).		It	would	be	incongruous	to	construe	section	2482(1)(A)	in	a	way	

that	allows	the	act	of	mailing	to	be	just	as	sufficient	as	the	pathways	to	actual	

notice	also	provided	in	the	statute	when	that	mailed	notice	is	returned	to	the	

Secretary	 of	 State’s	 office.	 	 See	 Nastvogel,	 2002	 ME	 97,	 ¶	 6,	 798	 A.2d	 1114	

(stating	that	“statutory	language	must	be	construed	to	avoid	absurd,	illogical,	

or	inconsistent	results”	(quotation	marks	omitted)).		If	there	is	any	ambiguity	

resulting	 from	 the	 interplay	 between	 section	 2482(1)(A)	 and	 2482(3),	 that	

ambiguity	 is	 resolved	 through	 the	 Legislature’s	 express	 enactment	 of	 a	

provision	 that	 incorporates	 the	 prospect	 of	 receipt	 into	 the	 mailing	

requirement	after	we	had	specifically	stated	in	Kovtuschenko,	521	A.2d	at	719,	

that	that	was	the	Legislature’s	evident	intention.		That	expectation	of	receipt	is	

a	strong	one:	the	licensee	is	“deemed”	to	have	received	the	notice	three	days	

after	it	is	mailed.		29-A	M.R.S.	§	2482(3).		But	it	is	subject	to	a	narrow	and	clearly	

defined	 exception:	 that	 “deemed”	 receipt	 does	 not	 happen	 when	 postal	

authorities	return	the	notice	to	the	Secretary	of	State.		Id.	

      [¶23]		Therefore,	in	both	case	law	and	statute,	the	principle	of	receipt	is	

brought	directly	into	the	requirement	of	notice	because	mailing	is	tethered	to	

the	result	of	that	mailing—namely,	the	prospect	that	the	notice	will	be	received.		
18	

Accordingly,	 we	 hold	 that	 when	 postal	 officials	 return	 a	 mailed	 notice	 to	 the	

Secretary	of	State,	the	specific	type	of	notice	defined	in	section	2482,	which	is	

brought	 into	 the	 criminal	 statute,	 see	 29-A	 M.R.S.	 §	 2557-A(1)(A)(4),	 is	 not	

satisfied.10			

B.	      Application	of	the	Notice	Statute	

         [¶24]		We	 now	consider	how	these	legal	principles	apply	to	the	State’s	

evidence	presented	against	Cannady.	

         [¶25]	 	 We	 begin	 by	 acknowledging	 that	 the	 unavailability	 of	 “deemed”	

notice	 that	 occurs	 when	 the	 notice	 is	 returned	 by	 the	 post	 office	 does	 not	

preclude	proof	of	notice	by	other	means.		As	noted	above,	however,	see	supra	

¶	9,	 at	 oral	 argument	 the	 State	 explicitly	 disclaimed	 any	 contention	 that	

Cannady’s	 conviction	 of	 operating	 after	 habitual	 offender	 revocation	 can	 be	

affirmed	based	on	any	other	theory	of	notice.		Rather,	the	State	relies	entirely	

on	its	assertion	that	the	Secretary	of	State	satisfied	the	requirements	of	sections	




   10		We	note	that,	as	a	matter	of	due	process,	when	the	Secretary	of	State	suspends	or	revokes	that	

person’s	 license,	 the	 licensee’s	 noncompliance	 with	 the	 statutory	 obligation	 to	 update	 his	 or	 her	
address	 with	 the	 Secretary	 of	 State	 does	 not	 result	 in	 the	 forfeiture	 of	 that	 person’s	 “right	 to	
constitutionally	 sufficient	 notice.”	 	 Jones	 v.	 Flowers,	 547	 U.S.	 220,	 232	 (2006);	 see	 also	 Giberson	 v.	
Quinn,	445	A.2d	1007,	1008	(Me.	1982)	(“That	a	State	must	observe	the	strictures	of	due	process	
whenever	 it	 moves	 to	 deprive	 a	 person	 of	 his	 [or	 her]	 motor	 vehicle	 operator’s	 license	 is	 a	 well	
established	rule	of	law.”).		Therefore,	although	Maine	licensees	are	required	to	notify	the	Secretary	
of	State	of	any	change	of	address,	see	29-A	M.R.S.	§	1407,	the	failure	to	do	so	does	not	result	in	the	
loss	of	the	constitutional	due	process	right	to	notice.	
                                                                                         19	

2482(1)(A)	 and	 2557-A(1)(A)(4)	 by	 merely	 having	 mailed	 the	 notice	 to	

Cannady’s	last	known	address,	even	though	the	notice	was	returned	by	postal	

authorities.			

       [¶26]	 	 The	 terms	 of	 the	 statute	 foreclose	 that	 result,	 because	 the	

undisputed	 facts	 in	 this	 case	 establish	 that	 postal	 authorities	 returned	 the	

notice	of	revocation	to	the	Secretary	of	State’s	office	with	information	that	it	

was	undeliverable.		Therefore,	in	the	face	of	the	State’s	unequivocal	disavowal	

of	 reliance	 on	 any	 other	 type	 of	 notice,	 the	 evidence	 was	 insufficient	 for	 the	

court	 to	 find	 that	 the	 State	 proved	 notice	 as	 required	 by	 statute,	 which	 is	 an	

essential	element	of	the	crime	of	operating	after	habitual	offender	revocation,	

see	 29-A	 M.R.S.	 §	 2557-A(1)(A)(4),	 (2)(A),	 and	 Cannady’s	 conviction	 for	 that	

crime	must	be	vacated.		

       [¶27]	 	 To	 be	 clear,	 our	 conclusion	 here	 does	 not	 disturb	 settled	 law	 in	

Maine	 that	 when	 the	 State’s	 case	 is	 built	 on	 the	 provisions	 of	 sections	

2482(1)(A)	and	2557-A(1)(A)(4)	and	the	Secretary	of	State’s	mailing	has	not	

been	 returned	 by	 postal	 authorities,	 the	 State	 is	 not	 required	 to	 prove	

affirmatively	 that	 the	 licensee	 actually	 received	 notice	 of	 suspension	 or	
20	

revocation.11		In	most	cases,	evidence	of	mailing,	if	accepted	by	the	fact-finder,	

will	 be	 sufficient	 to	 satisfy	 the	 notice	 requirement	 pursuant	 to	 section	

2557-A(1)(A).	 	 See	 Tayman,	 2008	 ME	 177,	 ¶¶	 7,	 9,	 960	 A.2d	 1151;	 Lamarre,	

553	A.2d	at	1262;	Kovtuschenko,	521	A.2d	at	719.		Rather,	our	holding	today	is	

narrowly	drawn	and	limited	by	the	undisputed	fact	that,	although	the	Secretary	

of	State	mailed	notice	to	Cannady’s	last	known	address,	the	notice	was	returned	

by	 postal	 officials	 as	 undeliverable	 and	 the	 Secretary	 of	 State	 did	 not	

subsequently	 take	 additional	 steps	 to	 provide	 notice	 in	 any	 of	 the	 ways	

described	 in	 sections	 2482(1)	 or	 2557-A(1)(A).	 	 Given	 the	 record	 and	 the	

limited	argument	of	the	State,	pursuant	to	section	2482(3)	and	the	foundational	

common	law	principle	that	creates	an	expectation	of	receipt	based	on	evidence	

of	mailing,	the	State	did	not	present	evidence	on	which	the	court	was	entitled	

to	find	that	the	Secretary	of	State	satisfied	the	statutory	requirement	of	notice.		

See	 Tayman,	 2008	 ME	 177,	 ¶	 4,	 960	 A.2d	 1151	 (describing	 the	 appellate	

standard	for	reviewing	the	sufficiency	of	the	evidence).	




      11		Unlike	the	defendants	in	Lamarre	and	Kovtuschenko,	who	relied	on	evidence	of	non-receipt	

merely	to	rebut	the	State’s	evidence	of	mailing,	see	State	v.	Lamarre,	553	A.2d	1260,	1262	(Me.	1989);	
Kovtuschenko,	521	A.2d	at	719,	Cannady	does	not	rely	on	an	argument	that	the	notice	was	not	mailed.			
                                                                                                            21	

                                           III.		CONCLUSION	

         [¶28]	 	 In	 summary,	 we	 conclude	 that	 the	 evidence	 is	 insufficient	 to	

support	 the	 court’s	 determination	 that	 the	 Secretary	 of	 State	 satisfied	 the	

statutory	element	governing	notice	of	Cannady’s	license	revocation.		For	that	

reason,	 we	 vacate	 the	 conviction	 for	 the	 charge	 of	 operating	 after	 habitual	

offender	revocation.12			

         The	entry	is:		

                            The	 judgment	 of	 conviction	 for	 operating	 after	
                            habitual	offender	revocation	is	vacated,	and	the	
                            case	 is	 remanded	 for	 entry	 of	 judgment	 of	
                            acquittal	 on	 that	 charge.	 	 The	 judgment	 of	
                            conviction	for	failing	to	give	his	correct	name	is	
                            affirmed.			
	
	      	     	      	    	      	
	
Tina	 Heather	 Nadeau,	 Esq.	 (orally),	 The	 Law	 Office	 of	 Tina	 Heather	 Nadeau,	
PLLC,	Portland,	for	appellant	Dmitri	L.	Cannady	
	
Stephanie	 Anderson,	 District	 Attorney,	 and	 Jennifer	 F.	 Ackerman,	 Asst.	 Dist.	
Atty.	(orally),	Prosecutorial	District	Two,	Portland,	for	appellee	State	of	Maine	
	
	
Cumberland	County	Unified	Criminal	Docket	docket	number	CR-2015-7186	
FOR	CLERK	REFERENCE	ONLY	



   12		Because	we	vacate	the	conviction	on	statutory	grounds,	we	do	not	reach	Cannady’s	assertion	

that	the	steps	taken	by	the	Secretary	of	State	to	notify	him	of	the	license	revocation	were	insufficient	
to	satisfy	his	right	to	due	process.		See	State	v.	Bassford,	440	A.2d	1059,	1061	(Me.	1982)	(stating	that	
as	 a	 “fundamental	 rule	 of	 appellate	 procedure	 .	 .	 .	 a	 court	 should	 avoid	 expressing	 opinions	 on	
constitutional	 law	 whenever	 a	 nonconstitutional	 resolution	 of	 the	 issues	 renders	 a	 constitutional	
ruling	unnecessary”	(quotation	marks	omitted)).